Under Chapter 1688, enacted prior to the present Constitution the Governor appointed *Page 376 
the principal municipal officers of the City of Pensacola, and the Act was sustained in Ex Parte Wells, 21 Fla. 280; Saunders v. Provisional Municipality, 24 Fla. 226, 4 So. 801.
To confer express organic authority for the exertion of such legislative powers as was done in the enactment of Chapter 1688, above referred to, the Constitution of 1885 contains Section 8, Article VIII, which confers upon the Legislature "power to establish and to abolish municipalities, to provide for their government, to prescribe their jurisdiction and powers, and to alter or amend the same at any time." The words, "to alter," confer a broader power than do the words, "to amend." Every word of the Constitution should be given its appropriate effect. See State ex rel. v. Butler, 70 Fla. 102, 69 So. 711; Crawford v. Gilchrist, 64 Fla. 41, 59 So. 963; Ann. Cas. 1914B, p. 916; Halle v. Einstein, 34 Fla. 589, 16 So. 554; Myers v. United States. 272 U.S. 52, 47 Sup. Ct. 21, 71 L.Ed. 160.
The policy of the State with reference to its municipalities was not adequately expressed in Section 24 of Article III of the Constitution, and Section 8 of Article VIII, was incorporated in the Constitution to more fully express the policy of the State.
Section 8, Article VIII of the Constitution is in effect an approval of the principles and policy announced and applied inEx Parte Wells, 21 Fla. 280; and using the words, "to alter or amend," gives express authority to change the policy or principles underlying the provisions of a municipal charter in this State, so that officers of a municipality may be appointed by the Governor or otherwise chosen as statutes may enact.
Such power expressly conferred by the Constitution of 1885 was exerted in the enactment of Chapter 3952, Acts of *Page 377 
1889, authorizing the Governor to appoint the principal officers of the City of Jacksonville, which statute was put into operation and was not held invalid by the courts. See Chapter 4301, Acts of 1893, which amended Chapter 3952 by repealing all conflicting laws. Thereafter the Legislature in 1903 proposed an amendment to repeal Section 8, Article VIII of the Constitution, but the electors of the State rejected the amendment. See Acts of 1903, p. 644, at bottom.
Section 27, Article III of the Constitution is not inconsistent with Section 8, Article VIII, or other provisions of the Constitution.
TERRELL, and BUFORD, CHAPMAN and J. J., concur.
BROWN, J., dissents.